             Case 1:19-cv-00622-CCC Document 1-12 Filed 04/10/19 Page 1 of 1




VIA EMAIL

December 20, 2017

Mr. Jonathan M. Marks
Commissioner, Bureau of Commissions, Elections and Legislation
Pennsylvania Department of State
210 North Office Building, 401 North Street
Harrisburg, PA 17120
Email: Ra-st-sure@pa.gov, ST-VOTERREG@pa.gov, RA-BCEL@pa.gov
Fax: (717) 705-0721

RE: NVRA violation notice

Dear Commissioner Marks:

We have received your letter dated December 20, 2017, denying inspection of list maintenance records
pursuant to the National Voter Registration Act of 1993, 52 U.S.C. § 20501 et seq.

This letter serves as statutory notice to the Pennsylvania Department of State (the “Department”), required
by 52 U.S.C. § 20510(b) prior to the commencement of any lawsuit in order to enforce provisions of 52
U.S.C. § 20507(i) for failure to grant inspection of “all records concerning the implementation of
programs and activities conducted for the purpose of ensuring the accuracy and currency of official lists
of eligible voters,” and/or reproduction of responsive records “at a reasonable cost.” 52 U.S.C. §
20507(i)(1).

The Department is hereby notified that it now faces federal litigation should it continue to deny
access to the requested records.

It is our hope that the Department will work quickly to provide for the inspection all of the records
previously requested. If not, according to federal law, a lawsuit under the NVRA may be filed within 20
days after the failure to permit inspection or failure to provide documents “within 120 days before the
date of an election for Federal office.” 52 U.S.C. § 20510(b)(2). For any lawsuits initiated by a private
party, an award of attorney’s fees, expenses, and costs incurred are available under 52 U.S.C. § 20510(c).

Thank you for your time and attention to this matter. Please feel free to utilize the contact information
below to arrange a data transfer or inspection.

Sincerely,

Noel Johnson
Litigation Counsel
Public Interest Legal Foundation
Telephone: (317) 203-5599
njohnson@publicinterestlegal.org

                       32 E. Washington Street, Suite 1675, Indianapolis, Indiana 46204
                    Telephone: 317.203.5599 Fax: 888.815.5641 PublicInterestLegal.org
                                                                                        Exhibit K, Page 1
